DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19th, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
 Regarding claims 1 and 8, Applicant’s new amendments requiring the annular channel to have a first send second wall of the channel being tapered along with the retaining clip having a upper surface with undulations introduces new matter.
Applicant cites figure 45 for support of two walls of the annular channel being tapered.  The Examiner notes that it appears only one of the walls tapers towards/away from the other wall and that the two walls meet at a non-orthogonal angle.  Figure 43 of Applicant’s specification is the only figure which discloses a retaining clip having an upper surface with undulations, see ¶104 of Applicant’s published spec.  The embodiment of figure 43 as well goes on to state that the tulip element 510 includes a first angled surface 519A which works in concert with tapered inner surface 519B to form a continuous tapered surface to retain the head of the bone fastener ¶104.  The retaining clip 507 is recited in annular channel 516 which does not have “a first wall and a second wall of the annular channel is tapered”.  Applicant’s specification additionally fails to teach the mixing of the annular channel of figure 45A-45B with the retaining clip of figure 43.  Further, it would not be obvious to combine the two teachings as the first angled surface of the tulip element is necessary for the locking taper to work.  Adding a taptered channel to the tulip member 510 of figure 43 would adversely impact its ability to retain the head of the bone fastener.  Applicant is improperly mixing embodiments in an attempt to overcome the prior art of record.
Claims 2-7 and 9-12 are rejected under 35 U.S.C. 112(a) as they depend from a rejected base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Biedermann et al. (US 10,779,862), Biedermann et al. (US 2011/0077694), Konieczynski et al. (US 2006/0241599) and Coates et al. (US 2005/0283157) all teach retaining clips having an upper surface with undulations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375.  The examiner can normally be reached on Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775